— Order unanimously affirmed with costs.
Memorandum: The court properly granted summary judgment dismissing each of the causes of action in the complaint. All involved claims of negligence or violation of the Fair Credit Reporting Act (General Business Law § 380). The defendant showed by the uncontroverted affidavit of its office manager that neither claim has merit and plaintiffs failed to show by admissible proof in evidentiary form the existence of a factual issue with respect to either (see, Zuckerman v City of New York, 49 NY2d 557). It is not necessary to consider any other issue. (Appeal from order of Supreme Court, Erie County, Ricotta, J. — summary judgment.) Present> — Doerr, J. P., Boomer, Pine, Balio and Davis, JJ.